Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-19-00405-CR

                                          IN RE Odis GREER

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: July 3, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 18, 2019, relator filed a petition for writ of mandamus in which relator complains

respondent has not ruled on his “Chapter 64 DNA” motion. Because relator did not provide this

court with a sufficient record, we deny the petition for writ of mandamus.

                                              DISCUSSION

           To establish a right to mandamus relief in a criminal case, the relator must show the trial

court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel. Weeks,

391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). A trial court has a ministerial

duty to rule on a properly-filed and timely-presented motion. See In re State ex rel. Young v. Sixth

Judicial Dist. Court of Appeals, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding).



1
 This proceeding arises out of Cause No. 1992-CR-1623W, 1992-CR3010W, styled The State of Texas v. Odis Greer,
pending in the 227th Judicial District Court, Bexar County, Texas, the Honorable Kevin M. O’Connell presiding.
                                                                                       04-19-00405-CR


       However, a relator has the burden of providing this court with a record sufficient to

establish his right to mandamus relief. See TEX. R. APP. P. 52.7(a)(1) (requiring relator to file “a

certified or sworn copy of every document that is material to the relator’s claim for relief and that

was filed in any underlying proceeding”). In a case such as this one, a relator has the burden to

provide the court of appeals with a record showing the motion at issue was properly filed, the trial

court was made aware of the motion, and the motion has not been ruled on by the trial court for an

unreasonable period of time. See In re Mendoza, 131 S.W.3d 167, 167-68 (Tex. App.—San

Antonio 2004, orig. proceeding).

       Here, relator did not provide this court with a copy of his Chapter 64 motion, a copy of the

trial court’s docket, or any proof indicating the trial court is aware of the motion. Also, relator did

not provide a record establishing his Chapter 64 motion, which he contends he filed on February

21, 2019, has awaited disposition for an unreasonable time. Id. Because relator did not provide

this court with a sufficient record, relator has not shown himself entitled to mandamus relief.

Accordingly, the petition for writ of mandamus is denied.


                                                   PER CURIAM

Do not publish




                                                 -2-